Bboyles, C. J.
1. The ground of the motion for a new trial based upon alleged newly discovered evidence cannot be considered, as the ground does not disclose any affidavit by the defendant or his counsel that they did not know of the existence of such evidence before the trial and that the same could not have been discovered by the exercise of ordinary diligence.
2. The conviction of the defendant did not depend entirely upon circumstantial evidence, and, therefore, the failure of the court to instruct the jury upon the law of circumstantial evidence was not error, no timely written and appropriate request therefor having been presented to the court.
3. In the light of the facts of the case, none of the other special grounds of the motion for a new trial requires a reversal of the judgment below.
4. The verdict was amply authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., ecmeur.